Citation Nr: 1423214	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  13-06 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to eligibility for the Veterans Retraining Assistance Program (VRAP).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The appellant had active service from July 13, 1981 to July 3, 1985; and from July 4, 1985 to April 7, 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This case was previously before the Board in August 2013, at which time the pending claim was remanded for further development.  As will be discussed herein, there has been substantial compliance with the Board's prior remand orders and, therefore, the claim is ready for appellate disposition.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) files associated with the Veteran.  A May 2014 review of those files reflects that the Veteran's DD 214 Form for his second period of service is in the VBMS file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant was discharged from his last period of active service from July 13, 1985 to April 7, 1988, under other than honorable conditions due to misconduct, described as drug abuse/use.



CONCLUSION OF LAW

The character of the appellant's last discharge from service from July 13, 1985 to April 7, 1988, under other than honorable conditions due to misconduct is a bar to qualification for VRAP.  38 U.S.C.A. § 5303 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(d), 3.12 (2013); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Because this case involves a legal question regarding whether the appellant has legal standing to apply for VA benefits, the Veterans Claims Assistance Act (VCAA) is not applicable to this appeal.

However, the Board notes that the appellant has been afforded every opportunity to submit evidence in support of his claim.  Specifically, the RO sent the appellant a Statement of the Case (SOC) in January 2013 that provided him the specific reasons the claim had been denied as well as a complete copy of the applicable regulations.  A supplemental SOC was issued in February 2014.  The appellant had ample opportunity to respond before the appeal was certified to the Board for review. 

In any event, the appellant has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The appellant has been advised of his right to representation and his right to a hearing prior to adjudication.  A VA medical examination is not required because there are no medical issues associated with the claim.  The appellant has not identified, and the evidence of record does not suggest, that there is any existing evidence that should be obtained before the Board proceeds to adjudicate the appeal.

Additionally, the Board finds that there has been substantial compliance with the August 2013 remand orders and, therefore, the claim is ready for appellate disposition.  Specifically, the Board directed that the appellant's paper claims file be associated with his educational claims file and that his DD 214 Form as well as any service personnel records pertaining to his second period of service be associated with the record.  The appellant's service personnel and treatment records, to include DD 214 Forms for both periods of service have been obtained and associated with the paper claims file and/or the VBMS file.  It is unclear whether additional paper records exist; however, as the instant matter turns on the character of discharge for the appellant's last period of service and all relevant documents referable to such matter are of record, the Board finds no prejudice to the appellant in proceeding with a decision at this time.  See D'Aries, supra.

Background

In October 2012, the appellant applied for VRAP benefits.  

The file contains a DD Form 214 relating to the appellant's period of service from July 13, 1981 to July 3, 1985, reflecting that his discharge was characterized as honorable.  A discharge under honorable conditions is binding on VA as to the character of discharge. 38 C.F.R. § 3.12(a)  

A second DD 214, relating to the appellant's period of service from July 4, 1985 to April 7, 1988 reflects that the appellant was discharged under other than honorable conditions due to misconduct, described as drug abuse/use.

In November 2009, VA issued to the appellant due process notification, and requested that he provide any information relating to his second discharge which may assist his case.  The appellant provided no evidence or information in conjunction with that notice.  

The file contains a September 2010 administrative decision of the RO in Oakland, California, concluding that the Veteran's period of service from July 13, 1985 to April 7, 1988 was dishonorable for VA purposes.  Evidence reflects that between January 1986 and January 1988, the Veteran was charged with numerous (11) offenses under the Uniform Code of Military Justice (UCMJ), largely relating to drug offenses and unauthorized absence/absent without leave (AWOL).  The RO concluded the frequency and nature of the offenses demonstrated a pattern of willful and persistent misconduct, and that no compelling circumstances had been shown which mitigated his numerous periods of unauthorized absence.  The Veteran was advised of this determination in October 2010 and did not appeal.  

In a decision issued in November 2012, the appellant was advised that he did not qualify for VRAP benefits because his last discharge was dishonorable.  

Analysis

The appellant seeks to establish eligibility under the VRAP, Public Law 112-56.  The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President. VRAP offers up to 12 months of training assistance to unemployed Veterans. Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation. 

Pursuant to the VRAP, an eligible Veteran must: be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions; not be eligible for any other VA education benefit programs; not be in receipt of VA compensation due to unemployability; and not be, or have been in the last 180 days, enrolled in a Federal or state job training program.  The program is limited to 45,000 participants from July 1, 2012 through September 30, 2012, and to 54,000 participants from October 1, 2012, through March 31, 2014. Participants may receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.

As noted, to participate in the VRAP, an eligible veteran is one who was last discharged from the Armed Forces under conditions other than dishonorable.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, 
§ 211(e)(1)(B) (Nov. 21, 2011).  Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 C.F.R. § 3.12(b) unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute.

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: "statutory bars" under 38 C.F.R. § 3.12(c) and "regulatory bars" under 38 C.F.R. § 3.12(d).  Insanity is a defense against either a statutory bar or a regulatory bar.

The circumstances of "statutory bars" as defined by 38 C.F.R. § 3.12(c) do not apply.  The appellant in this case has been denied benefits for willful and persistent misconduct, which is cited by 38 C.F.R. § 3.12(d) as a "regulatory bar" considered to have been under dishonorable conditions. 

A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. 
§ 3.12(d)(4).  However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance . . . are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994). 

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

On review of the evidence above, the Board finds that the appellant's most recent bad conduct discharge was due to persistent and willful misconduct in service, as supported by the evidence.  As noted by the October 2010 administrative decision, the appellant was charged with 9 Specifications under the UCMJ Article 86, on February 18, 1988, and he was charged with 2 other Article 86 UCMJ violations on January 21, 1988 and February 28, 1986.  The violations primarily related to unauthorized absence and drug usage.   

The appellant maintains that he had an honorable period of service and that this period should be determinative for purposes of establishing eligibility for VRAP benefits, suggesting that VA has misinterpreted the law relating to VRAP eligibility.  In this regard, the Board reiterates that a provision of the law itself specifies that, to participate in the VRAP, an eligible veteran is one who was last discharged from the Armed Forces under conditions other than dishonorable.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, 
§ 211(e)(1)(B) (Nov. 21, 2011) (emphasis added).  Thus, there is no misinterpretation as the law is clearly written.  

The Board acknowledges that the appellant had one previous enlistment period, totaling almost 4 years, of honorable service.  However, even affording the appellant due credit for his previous honorable service, the Board cannot consider the commission of 11 UCMJ offenses during his second and last period of service to have been "minor" under the criteria of 38 C.F.R. § 3.12(d)(4).  Stringham, 8 Vet. App. 445, 448; Cropper, 6 Vet. App. 450, 452-453.  Further, there is nothing of record that indicates, and the appellant does not contend, that he was insane at the time he committed the offenses that resulted in his bad conduct discharge.

In this case, there have been no assertions of compelling circumstances relating to the AWOL offenses raised.  VA must consider "compelling circumstances" in a situation in which a claimant for benefits had been discharged under other-than-honorable conditions as a result of AWOL for a continuous period of 180 days or more, which is a "statutory bar" under 38 C.F.R. § 3.12(c)(6).  However, the Veteran was not AWOL for that period of time, and the claim on appeal was not been denied due to a "statutory bar" under 38 C.F.R. § 3.12(c), but rather to a "regulatory bar" under 38 C.F.R. § 3.12(d); i.e., willful and persistent misconduct.  Further, AWOL was only a supporting factor leading to the appellant's bad conduct discharge; his numerous and repeated drug offenses were the primary factor supporting a discharge under conditions other than honorable as shown by his more recent DD 214 Form.  Accordingly, consideration of "compelling circumstances" (not actually shown in this case) does not change the prior determination.

Based on the evidence and analysis above the Board finds the appellant's last period of service was under dishonorable conditions for purposes of establishing eligibility for VRAP benefits.  Accordingly, the criteria for qualification for VRAP are not met and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 307, 311 (1999) and Alemany v. Brown, 9 Vet. App. 512, 519 (1996).


ORDER

Entitlement to eligibility for VRAP is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


